Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Species 5, which is directed to Fig. 10 as disclosed in Requirement for Restriction/Election filed on 10/09/2020 (claims 5 and 9-11), in the reply filed on 12/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 5 is objected to because of the following informalities:  
in line 3, after “a first separator,” add --the plurality of--;
in line 4, after “electrodes and” add --the plurality of--;
in line 4, after “including”, delete “;” add --:--;
in line 7, after “wherein the,” add --first--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the phrase “the extended portion” in line 7 is unclear if it is referring to “a first extended portion” in line 6 of the claim or not.  Therefore, the phrase renders the claim indefinite. 
Regarding claim 10, the phrase “the fanfold portion” is unclear as to which one of the “plurality of fanfold portions” of claim 5 is the fanfold portion in claim 10.  Therefore, the phrase renders the claim indefinite. 
Regarding claim 11, claim 11 has a dependency on claim 9.  Claim 9 recites “wherein the wrapper portion includes an overlapping portion formed by folding the first extended portion.”  The phrase “wherein the first wrapper portion and the second wrapper portion each include a first overlapping portion formed by folding the first extended portion” in claim 11 is unclear if “an overlapping portion” in claim 9 is related 
The phrase “the fanfold portion” in line 10 of claim 11 is unclear as to which one of the “plurality of fanfold portions” of claim 5 is the fanfold portion in line 10 of claim 11.  Therefore, the phrase “the fanfold portion” also renders claim 11 indefinite. 
Claim 11 recites the limitation "the first portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the first portion" is also unclear as to what element is the first portion refers to?  Therefore, the limitation "the first portion" further renders claim 11 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 5 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (“Ahn”, US 20110104550 A1).
Regarding claim 5, 
a first electrode stack housed in an fist exterior body and including a plurality of first positive electrodes, a plurality of first negative electrodes, and a first separator, the first positive electrodes and the first negative electrodes being alternately arranged, the first separator including; a plurality of interposing portions interposed between the first positive electrodes and the second negative electrodes; a plurality of fanfold portions; and a first extended portion (Ahn, Figs. 1-3, [0026]-[0029], [0032]-[0035], e.g.,  the secondary battery 10 is a pouch-type secondary battery, and includes an external case 20 to house the electrode assembly 100; the electrode assembly 100 is received in the receiving part 22a, the case body 22 and the cover 24 are hermetically sealed together; the electrode assembly 100 includes stacked electrode members 110 and a first separator 140; the first separator 140 separates adjacent ones of the electrode members 110; the electrode members 110 are arranged such that positive electrode members 120a, 120b, 120c, 120d, 120e, 120f, and 120g and negative electrode members 130a, 130b, 130c, 130d, 130e, 130f, and 130g are alternately stacked; the first separator 140 includes folded portions 150 (which are being interpreted as fanfold portions) and wound portions 160 (which are being interpreted as first extended portion); (as shown in Fig. 2, first separator 140 including a plurality of interposing portions interposed between the first positive electrodes (120a, 120b, 120c, 120d, 120e, 120f, and 120g) and the second negative electrodes (130a, 130b, 130c, 130d, 130e, 130f, and 130g))), 
wherein the extended portion includes a wrapper portion and the wrapper portion is disposed to cover at least part of a periphery of the first electrode stack (Ahn, Figs. 2-3, [0036]-[0039], e.g., wound portions 160 wrap around the folded portions 150 
The claimed “stack-type nonaqueous electrolyte secondary battery” is being defined by the limitations “a first electrode stack housed in an fist exterior body and including a plurality of first positive electrodes, a plurality of first negative electrodes, and a first separator, the first positive electrodes and the first negative electrodes being alternately arranged, the first separator including; a plurality of interposing portions interposed between the first positive electrodes and the second negative electrodes; a plurality of fanfold portions; and a first extended portion, wherein the extended portion includes a wrapper portion and the wrapper portion is disposed to cover at least part of a periphery of the first electrode stack.”  Ahn teaches those limitations as disclosed above.  Therefore, Ahn meets the “stack-type nonaqueous electrolyte secondary battery” limitations as defined by the claim.  In other words, Ahn anticipates at least claim 5.

Regarding claim 9, Ahn teaches wherein the wrapper portion includes an overlapping portion formed by folding the first extended portion (Ahn, Figs. 2-3, [0036]-[0039], e.g., wound portions 160 wrap around the folded portions 150 and structurally reinforce the electrode assembly 100; (as shown in Fig. 2, the wrapper portion includes an overlapping portion formed by folding the first extended portion (wound portions 160))).

Regarding claim 10, Ahn teaches wherein the wrapper portion is connected to the fanfold portion disposed on one side of the first electrode stack (Ahn, Figs. 2-3, [0008], [0032], e.g., first separator includes folded portions (folded portions 150, one of which is being interpreted as fanfold portion) folded in a zigzag shape, and wound portions (wound portions 160, at least one of which is being interpreted as wrapper portion) connecting each of the folded portions (folded portions 150, one of which is being interpreted as fanfold portion); first separator 140 includes folded portions 150 and wound portions 160; (as shown in Fig. 2, the fanfold portion (one of the folded portions 150) disposed on one side of the first electrode stack)).

Regarding claim 11, Ahn teaches wherein the wrapper portion includes a first wrapper portion that is disposed to cover one end portion in a direction perpendicular to an electrode stack direction of the first electrode stack and a second wrapper portion that is disposed to cover the other end portion in the direction perpendicular to the electrode stack direction of the first electrode stack (Ah, Figs. 2-3, [0032], [0036]-[0038], e.g., the first separator 140 includes folded portions 150 and wound portions 160; wound portions 160 include a first wound portion 161 (which is being interpreted as a first wrapper portion), a second wound portion 162 (a second wrapper portion), and a third wound portion 163; the wound portions 160 wrap around the folded portions 150 and structurally reinforce the electrode assembly 100; first wound portion 161 (which is being interpreted as a first wrapper portion) extends from the first folded portion 151, around the first folded portion 151 and the corresponding electrode members 110; second wound portion 162 is wrapped around the second folded portion 
wherein the first separator includes a second extended portion (Ahn, Fig. 2, [0032], [0036], e.g., the first separator 140 includes folded portions 150 and wound portions 160; wound portions 160 include a first wound portion 161, a second wound portion 162, and a third wound portion 163 (which is being interpreted as a second extended portion)), 
wherein the first wrapper portion and the second wrapper portion each include a first overlapping portion formed by folding the first extended portion and a second overlapping portion formed by folding the second extended portion (Ahn, Fig. 2, [0032], [0036], e.g., the first separator 140 includes folded portions 150 and wound portions 160; wound portions 160 include a first wound portion 161 (which is being interpreted as a first wrapper portion), a second wound portion 162 (which is being interpreted as a second wrapper portion), and a third wound portion 163 (which is being interpreted as a second extended portion); (as shown in Fig. 2, the first wrapper portion (a first wound portion 161) and the second wrapper portion (a second wound portion 162) each include a first overlapping portion formed by folding the first extended portion (a first wound portion 161 and a second wound portion 162) and a second overlapping portion formed by folding the second extended portion (third wound portion 163))), and 
wherein the first wrapper portion is connected to the fanfold portion disposed on one side of the first electrode stack and the second wrapper portion is connected to the first portion disposed on the other side of the first electrode stack (Ahn, Figs. 2-3, [0008], [0032], [0036], e.g., first separator includes folded portions (folded portions 150, one of which is being interpreted as fanfold portion) folded in a zigzag shape, and wound portions (wound portions 160) connecting each of the folded portions (folded portions 150, one of which is being interpreted as fanfold portion); first separator 140 includes folded portions 150 and wound portions 160; wound portions 160 include a first wound portion 161 (which is being interpreted as a first wrapper portion), a second wound portion 162 (which is being interpreted as a second wrapper portion), and a third wound portion 163; (as shown in Fig. 2, the fanfold portion (one of the folded portions 150) disposed on one side of the first electrode stack and the first portion (another one of the folded portions 150) disposed on the other side of the first electrode stack)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723